         Case 1:18-cv-09478-JSR Document 24 Filed 12/07/18 Page 1 of 5



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


DURACELL U.S. OPERATIONS, INC., a Delaware
corporation,

                              Plaintiff,                    Case No. 18-cv-9478 (JSR)
                      vs.

SANSAR GLOBAL (S) PTE. LTD, a Singapore private
limited company, and SANSAR GLOBAL TRADING
LLC, a New York limited liability company,

                              Defendants.



                                  JOINT RULE 26 REPORT

       Pursuant to Notice of Court Conference dated November 30, 2018, and FRCP Rule 26,

plaintiff DURACELL U.S. OPERATIONS, INC. and defendants SANSAR GLOBAL (S) PTE.

LTD and SANSAR GLOBAL TRADING LLC submit the following Joint Rule 26 Report and

proposed schedule utilizing the Court’s Form D:

       A. The case is to be tried to a jury.

       B. Joinder of additional parties must be accomplished by December 31, 2018.

       C. Amended pleadings may be filed without leave of Court until December 31, 2018.

       D. Discovery (in addition to the disclosures required by Fed. R. Civ. P. 26(a)):

              1. Documents. First request for production of documents, if any, must be served

              by January 11, 2019. Further document requests may be served as required, but

              no document request may be served later than 30 days prior to the date of the

              close of discovery as set forth in item 6 below.
Case 1:18-cv-09478-JSR Document 24 Filed 12/07/18 Page 2 of 5



    2. Interrogatories. Interrogatories pursuant to Rule 33.3(a) of the Local Civil

    Rules of the Southern District of New York must be served by January 11, 2019.

    No other interrogatories are permitted except upon prior express permission of

    Judge Rakoff. No Rule 33.3(a) interrogatories need be served with respect to

    disclosures automatically required by Fed. R. Civ. P. 26(a).

    3. Experts. Every party-proponent of a claim (including any counterclaim, cross-

    claim, or third party claim) that intends to offer expert testimony in respect of

    such claim must make the disclosures required by Fed. R. Civ. P. 26(a)(2) by

    April 1, 2019. Every party-opponent of such claim that intends to offer expert

    testimony in opposition to such claim must make the disclosures required by Fed.

    R. Civ. P. 26(a)(2) by April 15, 2019. No expert testimony (whether designated as

    “rebuttal” or otherwise) will be permitted by other experts or beyond the scope of

    the opinions covered by the aforesaid disclosures except upon prior express

    permission of the Court, application for which must be made no later than 10 days

    after the date specified in the immediately preceding sentence. All experts may be

    deposed, but such depositions must occur within the time limit for all depositions

    set forth below.

    4. Depositions. All depositions (including any expert depositions, see item 3

    above) must be completed by April 29, 2019. Unless counsel agree otherwise or

    the Court so orders, depositions shall not commence until all parties have

    completed the initial disclosures required by Fed. R. Civ. P. 26(a)(1) or until four

    weeks from the date of this Order, whichever is earlier. Depositions shall proceed

    concurrently, with no party having priority, and no deposition shall extend beyond
          Case 1:18-cv-09478-JSR Document 24 Filed 12/07/18 Page 3 of 5



               one business day without prior leave of the Court.

               5. Requests to Admit. Requests to Admit, if any, must be served by January 31,

               2019.

               6. All discovery is to be completed by May 7, 2019. Interim deadlines for items

1–5 above may be extended by the parties on consent without application to the Court, provided

the parties are certain they can still meet the discovery completion date set forth in this

paragraph. The discovery completion date may be adjourned only upon a showing to the Court of

extraordinary circumstances, and may not be extended on consent.

       E. Post-discovery summary judgment motions in the form prescribed by the Court’s

Individual Rules of Practice may be brought on without further consultation with the Court

provided that a Notice of any such motion, in the form specified in the Court’s Individual Rules

of Practice, is filed no later than one week following the close-of-discovery date (item D-6

above) and provided that the moving papers are served by May 14, 2019, answering papers by

June 4, 2019, and reply papers by June 18, 2019. Each party must file its respective papers with

the Clerk of the Court on the same date that such papers are served. Additionally, on the same

date that any papers are served and filed, counsel filing and serving the papers must arrange to

deliver courtesy non-electronic hard copies to the Courthouse for delivery to Chambers.

       F. A final pre-trial conference, as well as oral argument on any post-discovery summary

judgment motions, shall be held on ____________________ [date to be inserted by the Court], at

which time the Court shall set a firm trial date. The timing and other requirements for the Joint

Pretrial Order and/or other pre-trial submissions shall be governed by the Court’s Individual

Rules of Practice.

       G. All motions and applications shall be governed by Judge Rakoff’s Individual Rules of
Case 1:18-cv-09478-JSR Document 24 Filed 12/07/18 Page 4 of 5
Case 1:18-cv-09478-JSR Document 24 Filed 12/07/18 Page 5 of 5



                               Telephone:   (212) 790-9204
                               Facsimile:   (212) 575-0671
                               Email: JCJ@cll.com

                               Attorneys for Defendants
                               SANSAR GLOBAL (S) PTE. LTD and
                               SANSAR GLOBAL TRADING LLC
